Exhibit 10(iii)(e)

Whirlpool Corporation

Deferred Compensation Plan II

For Non-Employee Directors

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

Contents

 

    

Article 1. Plan Purpose, Eligibility and Effective Date

   1 1.1      Purpose    1 1.2      Effective Date and Compliance with Section
409A of the Code    1 1.3      Eligibility and Participation Rules    1     

Article 2. Definitions

   1 2.1      Definitions    1     

Article 3. Plan Administration

   3 3.1      Plan Administration    3 3.2      Notifications    3     

Article 4. Election to Defer Compensation

   3 4.1      Timing of Elections    3 4.2      Content of Elections    3 4.3
     Duration of Elections    3     

Article 5. Deferred Compensation Accounts

   4 5.1      Accounts    4 5.2      Crediting of Deferred Compensation    4 5.3
     Crediting of Investment Returns    4 5.4      No Right to Company Assets   
4     

Article 6. Distribution of Deferred Compensation

   5 6.1      Distribution Elections; Form and Timing of Distributions    5 6.2
     Distributions in the Event of Death    5 6.3      Distributions in the
Event of Unforeseeable Emergency    6 6.4      Acceleration of Benefits    6 6.5
     Distributions Upon a Change in Control    6     

Article 7. Plan Amendment or Termination

   6 7.1      Amendment and Termination    6     

Article 8. Miscellaneous

   7 8.1      Non-Assignability    7 8.2      Deferred Stock Units    7

 

-i-



--------------------------------------------------------------------------------

Article 1. Plan Purpose, Eligibility and Effective Date

1.1 Purpose

The Plan has been established for the mutual benefit of the Company and
Participants with its primary purpose to allow for the voluntary deferral by an
Outside Director of the receipt of Compensation to future years.

1.2 Effective Date and Compliance with Section 409A of the Code

The Plan as originally adopted was effective with respect to any Compensation
payable to an Outside Director for services performed on or after January 1,
2005. The Plan is hereby amended and restated effective January 1, 2009 to make
changes to the Plan as required or permitted by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable guidance issued
thereunder. It is intended that any income to a Participant deferred pursuant to
this Plan will not be subject to interest and additional tax under Section 409A
of the Code. The provisions of the Plan will be interpreted and construed in
favor of the Plan meeting any applicable requirements of Section 409A of the
Code. The Company, in its absolute discretion, may amend (including
retroactively) this Plan to conform to Section 409A of the Code, including
amendments to facilitate the ability of a Participant to avoid the imposition of
interest and additional tax under Section 409A of the Code. However, the
preceding provisions shall not be construed as a guaranty by the Company of any
particular tax effect on any income deferred under the terms of the Plan
pursuant to a Participant’s election. In any event, the Company will have no
responsibility for the payment of any applicable taxes on income deferred by the
Participant pursuant to the provisions of this Plan.

1.3 Eligibility and Participation Rules

A member of the Company’s Board of Directors who is not an employee of the
Company, or of any subsidiary or affiliate of the Company, shall become eligible
to participate in the Plan upon being elected to the Board of Directors. Such
Outside Director shall be considered a Participant in the Plan upon the first
date an amount is credited to a Deferred Compensation Account for such Outside
Director in accordance with Article 5. A Participant’s eligibility to elect to
defer Compensation will terminate if (i) the Participant ceases to be a Director
or becomes an employee of the Company or of any subsidiary or affiliate of the
Company or (ii) the Participant dies, whichever event occurs first. Upon
cessation of a Participant’s eligibility to elect to defer Compensation under
the Plan, such Participant shall be considered an Inactive Participant. Any
amounts previously deferred for the benefit of such Inactive Participant
pursuant to the terms of the Plan shall remain deferred and shall be paid to
such Inactive Participant (or to such Inactive Participant’s beneficiary or
beneficiaries) in accordance with Article 6.

Article 2. Definitions

2.1 Definitions

Whenever used in the Plan, the following terms shall have the meaning set forth
below unless the context clearly indicates otherwise.

 

(a) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

 

-1-



--------------------------------------------------------------------------------

(b) “Cash Compensation” shall mean the annual cash retainer and cash Board
committee chair fees earned by an Outside Director.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Company” shall mean Whirlpool Corporation.

 

(e) “Compensation” shall mean an Outside Director’s Cash Compensation and Stock
Awards.

 

(f) “Deferred Cash Compensation” shall mean that portion of a Participant’s Cash
Compensation that a Participant elects to defer pursuant to this Plan.

 

(g) “Deferred Compensation” shall mean an Outside Director’s Compensation, or
portion thereof, that such Outside Director has elected to defer pursuant to
this Plan.

 

(h) “Deferred Compensation Account” or “Account” shall mean the bookkeeping
account created by the Company for the administration of each Participant’s
Deferred Compensation.

 

(i) “Deferred Stock Unit(s)” shall mean that portion of a Stock Award or Awards
which otherwise would be made to a Participant under an Equity Plan and which
the Participant elects to defer pursuant to the terms of such Equity Plan.

 

(j) “Equity Plan” shall mean an equity plan maintained by the Company, including
but not limited to the Whirlpool Corporation Non-Employee Director Equity Plan.

 

(k) “Fiscal Year” or “Year” shall mean the calendar year.

 

(l) “Outside Director” shall mean a member of the Company’s Board of Directors
who is not an employee of the Company or of any subsidiary or affiliate of the
Company.

 

(m) “Participant” shall mean an Outside Director who has elected deferral of
Compensation for any Fiscal Year pursuant to this Plan.

 

(n) “Plan” shall mean the Whirlpool Corporation Deferred Compensation Plan II
for Non-Employee Directors, originally effective January 1, 2005 and amended and
restated effective January 1, 2009.

 

(o) “Stock Award” shall mean an award of the Company’s common stock to a
Participant under an Equity Plan.

 

(p) “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or a dependent (as defined
in Section 152 of the Code (without regard to Section 152(b)(1),
Section 152(b)(2) and Section 152(d)(1)(B) of the Code) of the Participant, loss
of the Participant’s property due to casualty (including the need to rebuild the
Participant a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

-2-



--------------------------------------------------------------------------------

Article 3. Plan Administration

3.1 Plan Administration

The Company shall have full power and discretionary authority to construe,
interpret and administer the Plan.

3.2 Notifications

Each election to defer Compensation pursuant to this Plan and any amendment to
such election shall be made on a notification form (“Notification”) provided by
the Company. Each Notification shall, if it is submitted in a timely manner
pursuant to Article 4, be effective when it is received by the Secretary of the
Company. Notifications not received in a timely manner shall be null and void ab
initio.

Article 4. Election to Defer Compensation

4.1 Timing of Elections

At any time prior to December 31 of each Year in accordance with such procedures
as may be established by the Company, an Outside Director may elect to defer
receipt of all or a part of the Outside Director’s Compensation to be earned
during the next succeeding Fiscal Year. Any election by a new Outside Director
to defer Compensation shall be made with respect to services to be performed
subsequent to the election and shall be made within thirty (30) days after the
date the Outside Director becomes eligible to participate in the Plan.

4.2 Content of Elections

Any election to defer Compensation shall specify the percentage of Compensation
to be deferred and the manner in which the portion of the Participant’s Account
attributable to Deferred Cash Compensation shall be paid (as set forth in
Section 6.1). If a Participant elects to defer less than all of his or her Cash
Compensation, his or her deferrals of Cash Compensation will be made on a pro
rata basis from his or her quarterly Compensation during the Fiscal Year.
Participants may elect to receive Deferred Stock Units in lieu of Stock Awards
in increments of 25%, 50%, 75% and 100%. If a Participant elects to receive
Deferred Stock Units in an increment of less than 100%, Deferred Stock Units
will, in accordance with the election of the Director, be granted in lieu of
Stock Awards pursuant to the Equity Plan under which they are granted at the
conclusion of each annual meeting of the stockholders of the Company. An
election may also specify the beneficiary(ies) to receive any unpaid amounts in
the event of the Participant’s death.

4.3 Duration of Elections

Any election to defer Compensation shall continue in force with respect to all
Compensation payable to such Outside Director for services rendered in the Year
to which such election relates. The amount accumulated pursuant to the deferral
shall continue to be subject to the provisions of the Plan. Any subsequent
election to defer Compensation shall be subject to the timing restrictions
described in Section 4.1.

 

-3-



--------------------------------------------------------------------------------

Article 5. Deferred Compensation Accounts

5.1 Accounts

A Deferred Compensation Account shall be created and maintained for each
Participant.

5.2 Crediting of Deferred Compensation

Each Participant’s Account shall be credited on the last day of each calendar
quarter with the amount of any Deferred Cash Compensation earned during that
quarter and each Participant’s Account shall be credited immediately following
the annual meeting of stockholders of the Company with the amount of any
Deferred Stock Units.

5.3 Crediting of Investment Returns

 

(a) Deferred Cash Compensation. A Participant may specify that the portion of
his or her Account attributable to Deferred Cash Compensation shall be treated
as if it were invested in any of the investment funds that are available under
the Whirlpool 401(k) Plan (other than the Whirlpool Stock Fund). Such
Participant’s Account shall be adjusted as of each business day for investment
gains and losses accordingly until the balance in the Account attributable to
Deferred Cash Compensation has been fully distributed as provided in Article 6.
Each such election shall be made at such time, in such manner and with respect
to such investment funds as the Company shall determine, and shall be effective
only in accordance with such rules as the Company shall establish. If a
Participant fails to make an election under this section, the portion of his or
her Account attributable to Deferred Cash Compensation shall be deemed to be
invested in a default investment fund designated by the Company.

 

(b) Deferred Stock Units. The portion of a Participant’s Account attributable to
Deferred Stock Units shall be treated as if it were invested in the common stock
of the Company and shall be credited with dividend equivalents in accordance
with the Equity Plan under which they are granted.

5.4 No Right to Company Assets

The plan is not funded. The Accounts shall be a reserve on the books of the
Company. No funds or common stock of the Company shall be segregated or set
aside by virtue of such reserve for the payment of amounts in the Accounts.
Benefits will be paid solely from the Company’s general funds and are not
secured by any form of trust, escrow or otherwise. The rights of Participants
with respect to amounts credited to their Accounts shall be those of general
creditors.

 

-4-



--------------------------------------------------------------------------------

Article 6. Distribution of Deferred Compensation

6.1 Distribution Elections; Form and Timing of Distributions

 

(a) Deferred Cash Compensation. At the time that a Participant elects to
participate in the Plan by making a deferral election on his or her
Notification, the Participant shall elect the form of payment from the Plan for
the portion of his or her Account attributable to Deferred Cash Compensation. A
Participant may elect to receive distribution of the portion of his or her
Account attributable to Deferred Cash Compensation either in a single lump sum
cash payment or in approximately equal monthly or quarterly cash payments over a
period not to exceed ten (10) years, commencing on the first day of the second
calendar month following the date on which the Participant ceases to be a
Director, provided that such time of distribution does not result in tax
pursuant to Section 409A of the Code and is otherwise permissible under
applicable law. Such election regarding the form of distributions may be changed
by a Participant if required by applicable law. If a Participant does not make a
valid election with respect to distribution of the portion of his or her Account
attributable to Deferred Cash Compensation, the payment shall be made in a cash
lump sum on the first day of the second calendar month following the date on
which the Participant ceases to be a Director.

 

(b) Deferred Stock Units. Distribution of the portion of a Participant’s Account
attributable to Deferred Stock Units shall be made by the issuance of shares of
common stock of the Company on the first day of the second calendar month
following the date on which the Participant ceases to be a Director.

 

(c) Six-Month Delay in Payment for Specified Employees. Notwithstanding anything
in this Plan to the contrary, if a Participant is or becomes a “specified
employee” as described in Section 409A of the Code and Treasury Regulations
issued thereunder and as determined by the Company according to its regular
procedures for making such determinations, by which the Participant shall be
bound, the payment of any amount to which the Participant would otherwise be
entitled to receive under the Plan on account of such Participant’s “separation
from service” (within the meaning of Section 409A of the Code) shall be delayed
until the first day of the seventh calendar following the month in which the
Participant’s “separation from service” occurs. During the period for which
payment of any amount is delayed pursuant to this provision, such amount shall
continue to be credited with investment returns in accordance with Section 5.3
throughout the entire period of the delay.

6.2 Distributions in the Event of Death

Notwithstanding anything in the Plan to the contrary, in the event of a
Participant’s death, distribution of the portion of a Participant’s Account
attributable to Deferred Cash Compensation shall be made in the form designated
by the Participant in his or her Notification (or if no form is designated, in a
lump sum distribution). Distribution of the portion of his or her Account
attributable to Deferred Stock Units shall be made by the issuance of shares of
common stock of the Company. In the case of a Participant whose death occurs
prior to commencement of distribution of his or her Account, death distributions
shall be made in a lump sum (or if elected by the

 

-5-



--------------------------------------------------------------------------------

Participant at the time of his Notification, installments shall commence) on the
first day of the second calendar month following the date of the Participant’s
death. In the case of a Participant whose death occurs after commencement of
installment payments in accordance with Section 6.1(a), the remainder of the
Participant’s Account shall be paid in a lump sum payment on the first day of
the second calendar month following the Participant’s death, or if elected by
the Participant at the time of his or her Notification, death distributions
shall continue to be paid in installments over the remainder of the period
designated by the Participant. Distributions on account of a Participant’s death
shall be made to the beneficiary or beneficiaries designated by the Participant
in his or her Notification, or, if no designation has been made, to the
Participant’s estate. A Participant may change his or her beneficiary or
beneficiaries by a Notification to the Company. Any such Notification shall be
effective when it is received by the Secretary of the Company.

6.3 Distributions in the Event of Unforeseeable Emergency

Notwithstanding a Participant’s distribution election under section 6.1, a
Participant may, to the extent permitted by Section 409A of the Code, request a
lump sum distribution of the portion of his or her Account attributable to
Deferred Cash Compensation in the event of Unforeseeable Emergency. The amount
of a distribution in the event of Unforeseeable Emergency shall not exceed the
amount necessary to satisfy such emergency need plus amounts necessary to pay
taxes or penalties reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise, by liquidation
of the Participant’s assets (to the extent the liquidation of such assets would
not itself cause severe financial hardship).

6.4 Acceleration of Benefits

There shall be no acceleration of the time or schedule of any payment under the
Plan, except as provided in section 6.3.

6.5 Distributions Upon a Change in Control

To the extent permissible under Section 409A of the Code, notwithstanding
anything herein to the contrary, upon the occurrence of a Change in Control,
each Participant’s Deferred Compensation Account balance shall become due and
payable and shall be distributed on the first day of the second calendar month
following the Change in Control. The portion of a Participant’s Account
attributable to Deferred Cash Compensation shall be distributed in a single lump
sum cash payment and the portion of a Participant’s Account attributable to
Deferred Stock Units shall be distributed in such forms as may be provided in
the Equity Plan under which they are granted. For purposes of this Section 6.5,
a Change in Control means an event that would constitute a change in ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A of the Code.

Article 7. Plan Amendment or Termination

7.1 Amendment and Termination

The Board of Directors shall have the right to amend the Plan from time to time
or to terminate the privilege under the Plan of deferring Compensation to be
earned, but any such amendment or termination shall not reduce any Account of a
Participant or former Participant as of the date of the amendment. The Board of
Directors may also elect to terminate the Plan itself, in which event, the

 

-6-



--------------------------------------------------------------------------------

Accounts of Participants shall be disposed of as determined by the Board of
Directors, in accordance with Section 409A of the Code and regulations
promulgated by the Secretary of the Treasury thereunder.

Article 8. Miscellaneous

8.1 Non-Assignability

The right to receive payments hereunder shall not be assigned, transferred,
pledged or encumbered.

8.2 Deferred Stock Units

Deferred Stock Units shall be subject to the terms, conditions and limitations
of the Equity Plan under which they are granted.

* * * * *

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers on the 19th day of December, 2008.

 

Whirlpool Corporation By:  

/s/    David A. Binkley

  David A. Binkley,   Senior Vice President   Global Human Resources

Attest:

 

By:  

/s/    Robert J. LaForest

  Robert J. LaForest,  

Associate General Counsel

and Assistant Secretary

 

-7-